DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1, 3, 5, 8-10, 14, 16, 19, 20, 22, 24-29, 32, 36 are allowed. 
	Renumbered as claims 1-19 as pending claims 1, 3, 5, 8-10, 14, 16, 19, 20, 22, 24-29, 32, 36.
	The present invention is directed to the design of colors for metal articles to which colored metal deco inks will be applied, such as application by a digital printing process, and in providing the best match of a color to a target color through the digital proofing process described. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, a method for identifying a best match to a metal deco target color and distributing the best match to interested parties, comprising the steps of: 
A) i) establishing white and metallic linearization gradation curves for use in a computer implemented environment; 
    ii) selecting a first candidate color as a match to a metal deco target color from a database of metal deco ink colors; 
B) generating in a computer implemented environment an arrangement of colors comprising the first candidate color and one or more further candidate colors that differ from each other in color increments; 
C) printing on a transparent sheet the arrangement of colors to create a digital proof of the plurality of colors; 
D) laying the digital proof over a metal substrate to provide a simulation of the application of metal deco colored inks on the metal substrate; and 
E) selecting a color from among the arrangement of colors on the digital proof as a best match to the metal deco target color; and 
F) storing color data of the best match to the metal deco target color, wherein the color data comprises CIELAB color space information, in a computer storage location for retrieval by other parties.
Regarding claim 29, a system for creating a digital proof of a metal deco ink of a specific color representing a closest match to a target color; one or more inputs through which a first candidate color for a target color match is received by the system; 
a target color match generator that generates a plurality of colors comprising the first candidate color and one or more further candidate colors that differ from each other in color increments; 
a digital proofer for printing the plurality of colors on a transparent sheet to create a digital proof comprising the plurality of colors printed in the sheet; 
an input for selecting a color from among the array of further candidate colors printed on the digital proof as a second candidate color and a spectrophotometer, preferably a spherical spectrophotometer.

The closest prior art, Hersch et al. (US 2004/0233463 A1) in view of Rich et al. (US 2010/0067056 A1) fails to anticipated or render obvious at least underlined limitations.
	Regarding claims 1 and 29, Hersch et al. (US 2004/0233463 A1) discloses methods and systems for printing by superposing a metallic ink and transparent inks. These methods and systems are useful for color separating images into superpositions of a metallic ink and transparent inks both for design purposes and for the creation and authentication of security documents, such as banknotes, checks, diploma, corporate documents, passports, identity cards, credit cards, product labels, optical disks, CDs, DVDs, packages of medical drugs, cosmetics, and alcoholic drink bottles.
	Rich et al. (US 2010/0067056 A1) discloses color ink production, and more particularly to precisely matching the ink color of special brand colors, also known as SPOT colors, at both the solid color and one or more halftones.
However, Hersch et al. (US 2004/0233463 A1) in view of Rich et al. (US 2010/0067056 A1) do not specifically disclose at least underline of claims 1 and 29. Therefore claims 1 and 29 are allowed (in combination with the other claimed limitations and/or features), as claimed in independent claims 1 and 29.
 	Independent claim 32 is reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claim 32 is found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 3, 5, 8-10, 14, 16, 19, 20, 22, 24-28, 36, the instant claims are dependent on allowable claims and thus allowable.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/           Primary Examiner, Art Unit 2672